DETAILED ACTION
1.	The applicant’s amendment filed 08/14/2021 was received. Claims 1-2, 3, 5, 7 & 9 were amended. Claim 4 was cancelled. Claims 10-11 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 03/15/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 10-11 directed to Group II, non-elected without traverse. Accordingly, claims 10-11 have been cancelled (Examiner’s Amendment below).

Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 112(b) of claims 1-9 are withdrawn per cancellation of claim 4 and amendments of claims 1-2, 3, 5, 7 & 9. 

withdrawn per cancellation of claim 4 and amendments of claim 1. 

7.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Herre (WO 2003/095308 A1) and Cho (US 2008/0107796 A1) of claims 5-7 are withdrawn per amendments of claim 1. 

8.	Support for these amendments can be found in the instant application US PG-Pub. 2020/0122177 A1: [0016]; [0282]-[0283]; original claim 4.

Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
This application is in condition for allowance except for the presence of claims 10-11 directed to Group II, non-elected without traverse (Elections/Restrictions above).  Accordingly, claims 10-11 have been cancelled.

	
Reasons for Allowance
10.	Claims 1-3 & 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 

a sprayer capable of spraying the fluid; 
a pump and a circulation pipe for the fluid, the pump being suitable for injecting the fluid into the circulation pipe, the circulation pipe being configured to guide the fluid from the pump to said sprayer; and 
at least one injector configured to inject a liquid separate from the fluid into the circuit, wherein each of the at least one injector is configured to measure at least one value of a volume flow rate for the liquid injected by the injector into the circuit, to estimate a total volume of liquid injected by the injector from the measured flow rate value(s), to compare the estimated total volume of liquid injected by the injector into the circuit to a respective predetermined volume, and to stop the injection when the estimated total volume of injected liquid is equal to the predetermined volume.” The closest prior art of record Herre (WO 2003/095308 A1), does not teach nor suggest “wherein each of the at least one injector is configured to measure at least one value of a volume flow rate for the liquid injected by the injector into the circuit, to estimate a total volume of liquid injected by the injector from the measured flow rate value(s), to compare the estimated total volume of liquid injected by the injector into the circuit to a respective predetermined volume, and to stop the injection when the estimated total volume of injected liquid is equal to the predetermined volume” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JETHRO M. PENCE/Primary Examiner, Art Unit 1717